               Case 20-10010-CSS   Doc 2   Filed 01/05/20      Page 1 of 20



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                              )
In re:                                        )
                                              )
BORDEN DAIRY COMPANY,                         )   Chapter 11
                                              )
                     Debtor.                  )   Case No. 20-10010 (__)
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )
                                              )
BORDEN DAIRY HOLDINGS, LLC,                   )   Chapter 11
                                              )
                     Debtor.                  )   Case No. 20-10011 (__)
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )
                                              )
NATIONAL DAIRY, LLC,                          )   Chapter 11
                                              )
                     Debtor.                  )   Case No. 20-10012 (__)
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )
                                              )
BORDEN DAIRY COMPANY OF ALABAMA,              )
                                                  Chapter 11
LLC,                                          )
                                              )
                                                  Case No. 20-10013 (__)
                     Debtor.                  )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )




US 167244085
          Case 20-10010-CSS   Doc 2       Filed 01/05/20    Page 2 of 20



                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF CINCINNATI, )
                                               Chapter 11
LLC,                                )
                                    )
                                               Case No. 20-10014 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN TRANSPORT COMPANY OF         )
                                               Chapter 11
CINCINNATI, LLC,                    )
                                    )
                                               Case No. 20-10015 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF FLORIDA,    )
                                               Chapter 11
LLC,                                )
                                    )
                                               Case No. 20-10016 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF KENTUCKY, )
                                               Chapter 11
LLC,                                )
                                    )
                                               Case No. 20-10017 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )




                                      2
             Case 20-10010-CSS   Doc 2       Filed 01/05/20      Page 3 of 20



                                                )
In re:                                          )
                                                )
BORDEN DAIRY COMPANY OF LOUISIANA,              )
                                                    Chapter 11
LLC,                                            )
                                                )
                                                    Case No. 20-10018 (__)
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )
                                                )
BORDEN DAIRY COMPANY OF                         )
                                                    Chapter 11
MADISONVILLE, LLC,                              )
                                                )
                                                    Case No. 20-10019 (__)
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )
                                                )
BORDEN DAIRY COMPANY OF OHIO, LLC,              )   Chapter 11
                                                )
                     Debtor.                    )   Case No. 20-10020 (__)
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )
                                                )
BORDEN TRANSPORT COMPANY OF OHIO,               )
                                                    Chapter 11
LLC,                                            )
                                                )
                                                    Case No. 20-10021 (__)
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )




                                         3
          Case 20-10010-CSS   Doc 2       Filed 01/05/20    Page 4 of 20



                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF SOUTH       )
                                               Chapter 11
CAROLINA, LLC,                      )
                                    )
                                               Case No. 20-10022 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF TEXAS, LLC, )          Chapter 11
                                    )
                     Debtor.        )          Case No. 20-10023 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
CLAIMS ADJUSTING SERVICES, LLC,     )          Chapter 11
                                    )
                     Debtor.        )          Case No. 20-10024 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
GEORGIA SOFT SERVE DELIGHTS, LLC,   )          Chapter 11
                                    )
                     Debtor.        )          Case No. 20-10025 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
NDH TRANSPORT, LLC,                 )          Chapter 11
                                    )
                     Debtor.        )          Case No. 20-10026 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )


                                      4
                Case 20-10010-CSS             Doc 2        Filed 01/05/20      Page 5 of 20



                                                              )
In re:                                                        )
                                                              )
RGC, LLC,                                                     ) Chapter 11
                                                              )
                          Debtor.                             ) Case No. 20-10027 (__)
                                                              )
Tax I.D. No. XX-XXXXXXX                                       )
                                                              )

                     DEBTORS’ MOTION FOR ENTRY OF AN
                 ORDER (I) DIRECTING JOINT ADMINISTRATION
            OF CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Borden Dairy Company and its above-captioned affiliated debtors and debtors in

possession (collectively, the “Debtors”), hereby submit this motion (the “Motion”) for the

entry of an order, substantially in the form attached hereto as Exhibit A (the “Proposed

Order”), pursuant to section 105(a) of chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 1015-1 and 9013-1(m) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), directing procedural consolidation and joint administration of these Chapter 11

Cases (as defined herein). A detailed description of the Debtors and their businesses, and the

facts and circumstances supporting this Motion and the Debtors’ Chapter 11 Cases, is set forth in

the Declaration of Jason Monaco in Support of Chapter 11 Petitions and First Day Motions (the

“First Day Declaration”), 1 filed contemporaneously herewith.                   In further support of this

Motion, the Debtors respectfully state as follows:




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    First Day Declaration.



                                                       5
               Case 20-10010-CSS         Doc 2       Filed 01/05/20   Page 6 of 20



                                    Jurisdiction and Venue

       1.      The United States Bankruptcy Court for the District of Delaware (this “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to Local Rule 9013-1(f),

to the entry of a final order by this Court in connection with this Motion to the extent that it is

later determined that this Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are section 105(a) of the Bankruptcy

Code, Bankruptcy Rule 1015(b), and Local Rules 1015-1 and 9013-1(m).

                                          Background

       4.      As of the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code (these “Chapter 11 Cases”) with this

Court. The Debtors continue to operate their businesses and manage their properties as debtors

and debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

party has requested the appointment of a trustee or examiner in these Chapter 11 Cases, and no

committees have been appointed or designated at this time.

       5.      The Debtors produce and/or market dairy products, including flavored and

specialty milk, buttermilk, dips and sour cream, juices, tea, and flavored drinks. The Debtors are

headquartered in Dallas, Texas and operate 12 manufacturing facilities and more than 75

distribution centers in the Midwest, Southern, and Southeastern regions of the United




                                                 6
                Case 20-10010-CSS        Doc 2       Filed 01/05/20   Page 7 of 20



States. The Debtors offer more than 35 dairy products that are sold in more than 40,000

locations annually.

         6.     Additional information about the Debtors’ business and the events leading to the

commencement of the Chapter 11 Cases can be found in the First Day Declaration, which is

incorporated herein by reference.

                                        Relief Requested

         7.     The Debtors seek entry of the Proposed Order: (a) directing procedural

consolidation and joint administration of these Chapter 11 Cases, and (b) granting related relief.

Specifically, the Debtors request that one file and one docket be maintained for all of the jointly

administered cases under the case of Borden Dairy Company and that the cases be administered

under a consolidated caption, as follows:

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
BORDEN DAIRY COMPANY, et al.,                           ) Case No. 20-10010 (__)
                                                        )
                        Debtors.1                       ) (Jointly Administered)
                                                        )


1.
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
         federal tax identification number, are: Borden Dairy Company (1509); Borden Dairy
         Holdings, LLC (8504); National Dairy, LLC (9109); Borden Dairy Company of
         Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
         Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC
         (5168); Borden Dairy Company of Kentucky, LLC (7392); Borden Dairy Company of
         Louisiana, LLC (4109); Borden Dairy Company of Madisonville, LLC (7310); Borden
         Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio, LLC (7837);
         Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of
         Texas, LLC (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve
         Delights, LLC (9109); NDH Transport, LLC (7480); and RGC, LLC (0314). The
         location of the Debtors’ service address is: 8750 North Central Expressway, Suite 400,
         Dallas, TX 75231.


                                                 7
               Case 20-10010-CSS         Doc 2       Filed 01/05/20   Page 8 of 20



       8.      The Debtors further request that this Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

       9.      The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors other than the case of Borden Dairy

Company to reflect the joint administration of these chapter 11 cases:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
               Local Rules of Bankruptcy Practice and Procedure of the United
               States Bankruptcy Court for the District of Delaware directing
               joint administration for procedural purposes only of the chapter 11
               cases of: Borden Dairy Company, Case No. 20-10010 (___);
               Borden Dairy Holdings, LLC, Case No. 20-10011 (___); National
               Dairy, LLC, Case No. 20-10012 (___); Borden Dairy Company of
               Alabama, LLC, Case No. 20-10013 (___); Borden Dairy Company
               of Cincinnati, LLC, Case No. 20-10014 (___); Borden Transport
               Company of Cincinnati, LLC, Case No. 20-10015 (___); Borden
               Dairy Company of Florida, LLC, Case No. 20-10016 (___);
               Borden Dairy Company of Kentucky, LLC, Case No. 20-10017
               (___); Borden Dairy Company of Louisiana, LLC, Case No.
               20-10018 (___); Borden Dairy Company of Madisonville, LLC,
               Case No. 20-10019 (___); Borden Dairy Company of Ohio, LLC,
               Case No. 20-10020 (___); Borden Transport Company of Ohio,
               LLC, Case No. 20-10021 (___); Borden Dairy Company of South
               Carolina, LLC, Case No. 20-10022 (___); Borden Dairy Company
               of Texas, LLC, Case No. 20-10023 (___); Claims Adjusting
               Services, LLC, Case No. 20-10024 (___); Georgia Soft Serve
               Delights, LLC, Case No. 20-10025 (___); NDH Transport, LLC,
               Case No. 20-10026 (___); and RGC, LLC, Case No. 20-10027
               (___). All further pleadings and other papers shall be filed,
               and all further docket entries shall be made, in Case No.
               20-10010 (___).

                                         Basis for Relief

       10.     Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). The eighteen Debtor

entities that commenced these Chapter 11 Cases are “affiliates,” as such term is defined in



                                                 8
               Case 20-10010-CSS          Doc 2       Filed 01/05/20   Page 9 of 20



section 101(2) of the Bankruptcy Code. See 11 U.S.C. § 101(2). Accordingly, the Bankruptcy

Code and Bankruptcy Rules authorize this Court to grant the relief requested herein.

       11.     Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

               An order of joint administration may be entered, without notice
               and an opportunity for hearing, upon the filing of a motion for joint
               administration pursuant to Fed. R. Bankr. P. 1015, supported by an
               affidavit, declaration, or verification, which establishes that the
               joint administration of two or more cases pending in the Court
               under title 11 is warranted and will ease the administrative burden
               for the Court and the parties. An order of joint administration
               entered in accordance with this Local Rule may be reconsidered
               upon motion of any party in interest at any time. An order of joint
               administration under this Local Rule is for procedural purposes
               only and shall not cause a “substantive” consolidation of the
               respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

       12.     Given the integrated nature of the Debtors’ operations, joint administration of

these Chapter 11 Cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

Chapter 11 Cases will affect each Debtor entity.           The entry of an order directing joint

administration of these Chapter 11 Cases will reduce fees and costs by avoiding duplicative

filings and objections. Joint administration will also allow the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”) and all parties in interest to monitor

these Chapter 11 Cases with greater ease and efficiency.

       13.     Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of



                                                  9
               Case 20-10010-CSS         Doc 2     Filed 01/05/20     Page 10 of 20



these Chapter 11 Cases. Accordingly, the Debtors submit that the joint administration of these

Chapter 11 Cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                               Notice

        14.    Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) the holders of

the thirty (30) largest unsecured claims against the Debtors on a consolidated basis; (c) the

Office of the United States Attorney General for the District of Delaware; (d) the Internal

Revenue Service; (e) the Securities and Exchange Commission; (f) counsel to ACON Dairy

Investors, L.L.C.; (g) counsel to New Laguna, LLC; (h) counsel to the Agent, RCF Facility

Lenders, and Term Loan A Facility Lenders; (i) counsel to the Term Loan B Facility Lenders;

and (j) all parties that have filed a notice of appearance and request for service of papers

pursuant to Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon will be

served in accordance with Local Rule 9013-1(m). In light of the nature of the relief requested

herein, the Debtors submit that no other or further notice is necessary.

                                        No Prior Request

        15.    No prior request for the relief sought in this Motion has been made to this or any

other court.


                           [Remainder of page intentionally left blank]




                                                 10
              Case 20-10010-CSS         Doc 2     Filed 01/05/20    Page 11 of 20



       WHEREFORE, the Debtors respectfully request that this Court enter the Proposed Order

granting the relief requested herein and provide such other relief as this Court deems appropriate

under the circumstances.

Dated: January 5, 2020
       Wilmington, Delaware

                                         Respectfully submitted,


                                         /s/ Betsy L. Feldman
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Kenneth J. Enos (No. 4544)
                                         Elizabeth S. Justison (No. 5911)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         mbcleary@ycst.com
                                         kenos@ycst.com
                                         ejustison@ycst.com
                                         bfeldman@ycst.com

                                         -and-

                                         ARNOLD & PORTER KAYE SCHOLER LLP
                                         D. Tyler Nurnberg (pro hac vice admission pending)
                                         Seth J. Kleinman (pro hac vice admission pending)
                                         Sarah Gryll (pro hac vice admission pending)
                                         70 West Madison Street, Suite 4200
                                         Chicago, Illinois 60602-4231
                                         Telephone: (312) 583-2300
                                         Facsimile: (312) 583-2360
                                         tyler.nurnberg@arnoldporter.com
                                         seth.kleinman@arnoldporter.com
                                         sarah.gryll@arnoldporter.com


                                         Proposed Co-Counsel to the Debtors and
                                         Debtors in Possession




                                                 11
Case 20-10010-CSS   Doc 2   Filed 01/05/20   Page 12 of 20




                     EXHIBIT A
                    Proposed Order
            Case 20-10010-CSS   Doc 2   Filed 01/05/20      Page 13 of 20



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                           )
In re:                                     )
                                           )
BORDEN DAIRY COMPANY,                      )   Chapter 11
                                           )
                     Debtor.               )   Case No. 20-10010 (__)
                                           )
Tax I.D. No. XX-XXXXXXX                    )
                                           )
                                           )
In re:                                     )
                                           )
BORDEN DAIRY HOLDINGS, LLC,                )   Chapter 11
                                           )
                     Debtor.               )   Case No. 20-10011 (__)
                                           )
Tax I.D. No. XX-XXXXXXX                    )
                                           )
                                           )
In re:                                     )
                                           )
NATIONAL DAIRY, LLC,                       )   Chapter 11
                                           )
                     Debtor.               )   Case No. 20-10012 (__)
                                           )
Tax I.D. No. XX-XXXXXXX                    )
                                           )
                                           )
In re:                                     )
                                           )
BORDEN DAIRY COMPANY OF ALABAMA,           )
                                               Chapter 11
LLC,                                       )
                                           )
                                               Case No. 20-10013 (__)
                     Debtor.               )
                                           )
Tax I.D. No. XX-XXXXXXX                    )
                                           )
         Case 20-10010-CSS   Doc 2   Filed 01/05/20     Page 14 of 20



                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF CINCINNATI, )
                                           Chapter 11
LLC,                                )
                                    )
                                           Case No. 20-10014 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN TRANSPORT COMPANY OF         )
                                           Chapter 11
CINCINNATI, LLC,                    )
                                    )
                                           Case No. 20-10015 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF FLORIDA,    )
                                           Chapter 11
LLC,                                )
                                    )
                                           Case No. 20-10016 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF KENTUCKY, )
                                           Chapter 11
LLC,                                )
                                    )
                                           Case No. 20-10017 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )




                                     2
            Case 20-10010-CSS   Doc 2   Filed 01/05/20       Page 15 of 20



                                            )
In re:                                      )
                                            )
BORDEN DAIRY COMPANY OF LOUISIANA,          )
                                                Chapter 11
LLC,                                        )
                                            )
                                                Case No. 20-10018 (__)
                     Debtor.                )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
In re:                                      )
                                            )
BORDEN DAIRY COMPANY OF                     )
                                                Chapter 11
MADISONVILLE, LLC,                          )
                                            )
                                                Case No. 20-10019 (__)
                     Debtor.                )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
In re:                                      )
                                            )
BORDEN DAIRY COMPANY OF OHIO, LLC,          )   Chapter 11
                                            )
                     Debtor.                )   Case No. 20-10020 (__)
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
In re:                                      )
                                            )
BORDEN TRANSPORT COMPANY OF OHIO,           )
                                                Chapter 11
LLC,                                        )
                                            )
                                                Case No. 20-10021 (__)
                     Debtor.                )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )




                                        3
         Case 20-10010-CSS   Doc 2   Filed 01/05/20     Page 16 of 20



                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF SOUTH       )
                                           Chapter 11
CAROLINA, LLC,                      )
                                    )
                                           Case No. 20-10022 (__)
                     Debtor.        )
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
BORDEN DAIRY COMPANY OF TEXAS, LLC, )      Chapter 11
                                    )
                     Debtor.        )      Case No. 20-10023 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
CLAIMS ADJUSTING SERVICES, LLC,     )      Chapter 11
                                    )
                     Debtor.        )      Case No. 20-10024 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
GEORGIA SOFT SERVE DELIGHTS, LLC,   )      Chapter 11
                                    )
                     Debtor.        )      Case No. 20-10025 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )
                                    )
In re:                              )
                                    )
NDH TRANSPORT, LLC,                 )      Chapter 11
                                    )
                     Debtor.        )      Case No. 20-10026 (__)
                                    )
Tax I.D. No. XX-XXXXXXX             )
                                    )


                                     4
                Case 20-10010-CSS             Doc 2     Filed 01/05/20        Page 17 of 20



                                                             )
In re:                                                       )
                                                             ) Chapter 11
RGC, LLC,                                                    )
                                                             ) Case No. 20-10027 (__)
                          Debtor.                            )
                                                             ) Ref. Docket No. ___
Tax I.D. No. XX-XXXXXXX                                      )
                                                             )

                ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) directing the

joint administration of the Debtors’ Chapter 11 Cases for procedural purposes only, and

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that it may enter a

final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.



                                                       5
               Case 20-10010-CSS         Doc 2    Filed 01/05/20    Page 18 of 20



proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     The above-captioned Chapter 11 Cases are consolidated for procedural purposes

only and shall be jointly administered in accordance with the provisions in Bankruptcy Rule

1015 and Local Rule 1015-1.

         3.     The caption of the jointly administered cases shall read as follows:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
BORDEN DAIRY COMPANY, et al., 1                        ) Case No. 20-10010 (__)
                                                       )
                        Debtors.                       ) (Jointly Administered)
                                                       )
1.
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
         federal tax identification number, are: Borden Dairy Company (1509); Borden Dairy
         Holdings, LLC (8504); National Dairy, LLC (9109); Borden Dairy Company of
         Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
         Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC
         (5168); Borden Dairy Company of Kentucky, LLC (7392); Borden Dairy Company of
         Louisiana, LLC (4109); Borden Dairy Company of Madisonville, LLC (7310); Borden
         Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio, LLC (7837);
         Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of
         Texas, LLC (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve
         Delights, LLC (9109); NDH Transport, LLC (7480); and RGC, LLC (0314). The
         location of the Debtors’ service address is: 8750 North Central Expressway, Suite 400,
         Dallas, TX 75231.

         4.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

         5.     A docket entry, substantially similar to the following, shall be entered on the

docket of each of the Debtors other than Borden Dairy Company to reflect the joint



                                                 6
              Case 20-10010-CSS         Doc 2     Filed 01/05/20    Page 19 of 20



administration of these Chapter 11 Cases:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
               Local Rules of Bankruptcy Practice and Procedure of the United
               States Bankruptcy Court for the District of Delaware directing
               joint administration for procedural purposes only of the chapter 11
               cases of: Borden Dairy Company, Case No. 20-10010 (___);
               Borden Dairy Holdings, LLC, Case No. 20-10011 (___); National
               Dairy, LLC, Case No. 20-10012 (___); Borden Dairy Company of
               Alabama, LLC, Case No. 20-10013 (___); Borden Dairy Company
               of Cincinnati, LLC, Case No. 20-10014 (___); Borden Transport
               Company of Cincinnati, LLC, Case No. 20-10015 (___); Borden
               Dairy Company of Florida, LLC, Case No. 20-10016 (___);
               Borden Dairy Company of Kentucky, LLC, Case No. 20-10017
               (___); Borden Dairy Company of Louisiana, LLC, Case No.
               20-10018 (___); Borden Dairy Company of Madisonville, LLC,
               Case No. 20-10019 (___); Borden Dairy Company of Ohio, LLC,
               Case No. 20-10020 (___); Borden Transport Company of Ohio,
               LLC, Case No. 20-10021 (___); Borden Dairy Company of South
               Carolina, LLC, Case No. 20-10022 (___); Borden Dairy Company
               of Texas, LLC, Case No. 20-10023 (___); Claims Adjusting
               Services, LLC, Case No. 20-10024 (___); Georgia Soft Serve
               Delights, LLC, Case No. 20-10025 (___); NDH Transport, LLC,
               Case No. 20-10026 (___); and RGC, LLC, Case No. 20-10027
               (___). All further pleadings and other papers shall be filed,
               and all further docket entries shall be made, in Case No.
               20-10010 (___).

       6.       The Debtors shall maintain, and the Clerk of this Court shall keep, one

consolidated docket, one file, and one consolidated service list for these Chapter 11 Cases.

       7.       Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these Chapter 11 Cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an Order

substantively consolidating their respective cases.

       8.       Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the Local Rules are satisfied by such notice.

       9.       The terms and conditions of this Order are immediately effective and enforceable



                                                 7
              Case 20-10010-CSS           Doc 2    Filed 01/05/20     Page 20 of 20



upon its entry.

       10.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       11.        This Court retains exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.


Dated: ___________, 2020
Wilmington, Delaware                                  THE HONORABLE [_____]
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  8
